Citation Nr: 1118842	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  07-37 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for PTSD, from November 15, 2007 to October 13, 2009.

2.  Entitlement to a rating in excess of 70 percent for PTSD, beginning October 13, 2009.

3.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Brooks McDaniel, Agent


WITNESSES AT HEARING ON APPEAL

Appellant, J. T., and T. B.


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2008 and May 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In the October 2008 rating decision, the RO awarded a 50 percent rating for PTSD effective November 15, 2007.  The Veteran appealed the assigned rating.  In the May 2009 rating decision, the RO denied entitlement to TDIU, and the Veteran appealed the decision.  

In April 2010, the Veteran testified before the undersigned Veterans Law Judge in a Videoconference hearing at the RO.  A transcript of that hearing is of record.

In May 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, D.C., for further development.  

Following its completion of the Board's requested actions, the RO denied entitlement to a rating in excess of 70 percent for PTSD after October 13, 2009; denied entitlement to a rating in excess of 50 percent for PTSD prior to October 13, 2009; and denied entitlement to TDIU, as reflected in a supplemental statement of the case dated February 2011.  

In a February 2011 decision, the RO awarded an increased rating for PTSD from 50 percent to 70 percent, effective October 13, 2009, which the RO determined was the earliest date on which the evidence indicated a worsening of PTSD symptoms to meet the criteria for a 70 percent rating.  Because the increase in the evaluation does not represent the maximum rating available for the condition, the veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  For the period from November 15, 2007 to October 13, 2009, PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

3.  Beginning October 13, 2009, PTSD is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently; appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

4.  The evidence of record demonstrates that effective December 15, 2010, the Veteran is precluded from maintaining substantially gainful employment as a result of his service-connected PTSD.

CONCLUSIONS OF LAW

1.  For the period from November 15, 2007 to October 13, 2009, the criteria for a rating in excess of 50 percent for PTSD were not met.  See 38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

2.  For the period beginning October 13, 2009, the criteria for a rating in excess of 70 percent for PTSD were not met.  See 38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

3.  The criteria for the award of TDIU have been met, effective December 15, 2010. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 3.340, 4.16 (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  It also includes notification provisions.  This information was provided to the Veteran by correspondence in May 2008.  The letter informed the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  His service, private, VA, and Social Security disability treatment records have been obtained and associated with the claims file.  The claims were last readjudicated in a February 2011 supplemental statement of the case (SSOC) and February 2011 rating decision by the RO.

Further, the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  This information was provided to the Veteran in correspondence dated in May 2008.

In this case, in October 2008, the RO awarded an increased rating of 50 percent for PTSD, effective November 15, 2007.  In February 2011, the RO awarded an increased rating of 70 percent for PTSD, effective October 13, 2009.  Nonetheless, the issue of entitlement to an increased evaluation for PTSD remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

VA has obtained the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the Veteran's psychiatric disorder.  Additionally, the Veteran was afforded multiple VA examinations that were fully adequate for the purposes of determining the symptoms and severity of his PTSD.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds the available medical evidence is sufficient for an adequate determination, and duty to assist and notification provisions of the VCAA have been fulfilled.

Further attempts to obtain additional evidence would be futile.  The Board finds the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings from the time the claim is filed until VA makes a final decision.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  See Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).
 
It is the defined and consistently applied policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 4.3 (2010).

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).



General Rating Formula for Mental Disorders:
Rating
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70 
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The Court has held that GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The nomenclature employed in the schedule is based upon the DSM-IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. Do not include impairment in functioning due to physical (or environmental) limitations.

60
?
?
51
Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).
50
?
?
41
Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  See 38 C.F.R. § 3.340 (2010).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (2010).

It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  Marginal employment shall not be considered substantially gainful employment. For purposes of this section, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis, when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination.  See 38 C.F.R. § 4.16(a) (2010).

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  See 38 C.F.R. §§ 3.341(a), 4.19 (2009).  Factors to be considered are the veteran's education, employment history and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

A high disability rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  However, the question in a total rating case based upon individual unemployability due to service-connected disabilities is whether the Veteran is capable of performing the physical and mental acts required by employment and not whether the Veteran is, in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Factual Background and Analysis-Increased Rating

In a November 2007 private psychiatric evaluation note signed by N. R. D., M.D., it was noted the Veteran reported worsened flashbacks and nightmares since April 2005 when became unable to work.  He described daily activities which included getting up early to check around the house, piddling around during the daytime, watching some television, and helping with household chores, if he could.  He stated he went out to shop occasionally, but indicated he did not go out to visit much.  He reported he used to enjoy hunting and fishing, but did not anymore. 

Mental status examination revealed a flushed affect and frustrated mood.  The Veteran was neatly and casually dressed, and cooperative, but distant, during the interview.  He was oriented to place, person, time, and situation.  He presented with poverty of thoughts, difficulty relating, poor eye contact, and frustrated speech.  His concentration was impaired, and intellect appeared average.  His recent and remote memory was intact, and he did not have any difficulty repeating or recalling during the interview.  His impersonal judgment was intact.  His general fund of knowledge was adequate, and he appeared to have a fair amount of insight into his difficulties, but a low amount of self-esteem.  He did not appear to have any auditory or visual hallucinations during the interview, and he did not present with any delusional thinking, ideas of reference, or loose associations.  The diagnosis was profound PTSD, and a GAF score of 45 was assigned.

A December 2007 VA mental health outpatient treatment note indicated the Veteran complained that prescribed medication helped him sleep for two to three hours, but then he woke and could not go back to sleep.  He stated he was only able to get four to five hours of sleep per night.  He reported stressors including decreased mobility and activities secondary to chronic left knee pain, increased irritability with respect to interpersonal relationships with his daughter and his wife, and occasional nightmares (about once every two to three months) related to an incident in combat.  He acknowledged decreased energy and motivation, but denied feelings of hopelessness or helplessness.  He denied crying spells, suicidal or homicidal ideations, manic, panic, or psychotic symptoms.  

Mental status examination revealed no psychomotor abnormalities.  The Veteran was fairly groomed and demonstrated good hygiene.  He was guarded at times and his mood was irritable.  His affect was noted as somewhat restricted and dysphoric.  Speech was normal, and thoughts were linear and goal-directed without looseness of associations.  He denied suicidal or homicidal ideation and hallucinations, and no delusions were evident.  Judgment and insight were fair and cognition was grossly intact.  The diagnoses were PTSD and adjustment disorder with depressed mood, and a GAF score of 45 was assigned.

In a January 2008 VA mental health outpatient treatment note, the Veteran continued to report similar stressors as previously related in the December 2007 VA outpatient note.  He described fleeting feelings of helplessness, but denied feelings of hopelessness and crying spells.  He denied suicidal or homicidal ideations, manic, panic, or psychotic symptoms.  He reported occasional nightmares.  Mental status examination revealed similar findings as the December 2007 note.  The diagnoses were PTSD and adjustment disorder with depressed mood, and a GAF score of 45 was assigned.  

In a February 2008 VA Center for Traumatic Stress Intake/Comprehensive Treatment Plan note, mental status examination revealed good hygiene and grooming, appropriate appearance, depressed mood, appropriate affect, normal psychomotor activity, clear and fluent speech, logical thought processes, average intellectual functioning, grossly intact immediate and remote memory, fair insight, and good judgment.  Reality testing appeared within normal limits.  

The Veteran complained of depression, PTSD, anger, and sleep problems.  He denied hallucinations.  He acknowledged recurrent intrusive recollections-images, thoughts, or perceptions; recurrent distressing dreams; efforts to avoid activities, places, or people that arouse recollections of trauma; diminished interest or participation in activities; feelings of detachment or estrangement; restricted range of affect; difficulty falling or staying asleep; irritability or outbursts of anger; hypervigilance; exaggerated startle response; and impairment in social/occupational/other areas.  He expressed the following depressive symptoms: depressed mood most of the day, nearly every day; daily sleep disturbance; agitation/retardation; fatigue/loss of energy; and worthlessness/guilt nearly every day.  No symptoms were present for manic and hypomanic symptoms, psychotic symptoms, or borderline personality disorder.  

The Veteran reported he was close to his spouse and daughter.  He related he felt hopeless or helpless in the past week.  He denied ever thinking about killing himself, and never tried to injure or hurt himself on purpose.  The diagnoses were chronic PTSD and recurrent, moderate major depressive disorder, and a GAF score of 50 was assigned.  The examiner opined the symptoms were moderate and noted social impairment, but no family or occupational impairment.

In a February 2008 VA mental health outpatient treatment note, the Veteran related no new stressors.  He reported less irritability, but decreased energy, motivation, and interest in activities.  He acknowledged fleeting feelings of helplessness, but denied feelings of hopelessness and crying spells.  He denied suicidal or homicidal ideations, manic, panic, or psychotic symptoms.  He acknowledged occasional nightmares.  Mental status examination findings were consistent with the findings noted in December 2007 and January 2008 VA outpatient notes.  The diagnoses were PTSD and adjustment disorder with depressed mood, and a GAF score of 45 was assigned.

During March 2008, April 2008, and June 2008 VA outpatient mental health treatment notes, the Veteran was alert and fully oriented.  His mood was euthymic, and affect was appropriate.  He reported some improvement in sleep, but with continued need for naps due to physical limitations in his knee.  The diagnoses were chronic PTSD and recurrent, moderate major depressive disorder.  GAF scores of 50, 45, and 45, respectively, were assigned.

During a June 2008 VA PTSD examination, the Veteran reported he spent his time watching television, reading the newspaper, doing yard work and maintenance, and sitting at home.  He stated he had been married for 36 years, had one adult daughter, and two grandchildren.  He related he visited, or is visited by, his brother and sister once or twice per month.  He indicated he had weapons, but he had no interest in them and had not taken them out of their cabinet for years.  He reported he dined in restaurants once or twice per month, and occasionally frequented a grocery store.  He commented that he overate, and said it was a "psychological crutch" for him.  

Mental status examination revealed no evidence of impairment of thought process and communication.  The Veteran denied hallucinations and there was no evidence of delusions or hallucinations.  His eye contact was good and no inappropriate behavior was noted during the interview.  He denied suicidal and homicidal ideations.  Personal hygiene appeared adequate, and he was oriented to person, place, and time.  Memory appeared grossly intact, and he denied any ritualistic behavior.  Rate and flow of speech were within normal limits.  He acknowledged panic attacks occurring two or three times per week; however, he clarified the episodes as a feeling of anxiety, being uncomfortable, and feeling the need to be alone and away from people.  His mood was dysphoric with restricted affect.  He reported he felt depressed much of the time and rated it as a 5 out of 10 (on a scale with 1 being the most extreme level of depression and 10 being free from depressive symptoms).  He occasionally rated his depression as a 3 once or twice per week, and rated his anxiety as a 4 out of 10 (on a scale with 1 being the most extreme level of anxiety and 10 being anxiety free).  His impulse control appeared intact.  He reported he slept three or four hours with two or three sleep interruptions when he got up at night, with a total of four or five hours of sleep nightly.  

During the interview, the Veteran's mood was depressed with constricted and flat affect.  He displayed emotional numbing, and reported he was a loner, avoided groups of people, and, typically, limited interaction to family members.  He related that although he enjoyed them in the past, he had not been to a sporting event in years.  He reported he was "on edge" and alert much of the time, and he had a startle reaction to loud noises.  He stated that as darkness approached in the evening, he would shut and lock all the doors of his home.  The diagnosis was moderate and chronic PTSD, and a GAF score of 45 was assigned.  The examiner opined that the Veteran's cognitive, social, behavioral, and somatic functioning was seriously impaired as a result of his PTSD symptoms.  The examining psychologist also felt that there appeared to be no sign of change in his PTSD symptoms since a previous VA PTSD examination in March 2007.  

In a June 2008 VA Center for Traumatic Stress group therapy note, the Veteran indicated his helplessness and hopelessness were the same as usual for him.  He acknowledged no changes in his stress level or depression.  He denied suicidal/homicidal ideation or any thoughts of self harm/injury.  The diagnoses were PTSD and major depressive disorder, and a GAF score of 52 was assigned.  The examiner noted moderate social impairment.

In a July 2008 VA Center for Traumatic Stress treatment plan note, the treating psychologist noted the Veteran regularly attended group and individual therapy, but minimal progress was made to date.  The psychologist explained that the severity of the Veteran's depression and PTSD symptoms, as measured by standard testing instruments, remained "essentially unchanged."  The diagnoses were PTSD and major depressive disorder, and a GAF score of 52 was assigned.  

During September 2008 and November 2008 mental health outpatient treatments, the Veteran reported he felt "fair" and he did not feel like doing anything.  He commented that he just sat around and ate.  He denied pervasively depressed mood; feelings of hopelessness, helplessness, or worthlessness; and thoughts of suicide or homicide.  He endorsed occasional crying spells, and indicated a positive lack of interest.  He acknowledged occasional feelings of anxiety and nervousness, especially in gatherings and around people.  He reported intermittent irritability.  

The Veteran was casually dressed and demonstrated good hygiene and grooming.  Mental status examination revealed he was alert and oriented to person, place, date, and time.  There was no psychomotor agitation or retardation noted on examination.  Speech was normal in rate, volume, and tone.  Mood was described as "fair."  Affect was pleasant and appropriate, and thought processes were logical, linear, and goal-directed with no looseness of association.  The Veteran denied auditory, visual, or tactile hallucinations; and suicidal or homicidal thoughts.  Judgment and insight were intact.  The diagnoses were PTSD and adjustment disorder with depressed mood, and GAF scores of 52 were assigned.  

In an April 2009 VA mental health outpatient treatment note, the Veteran complained of continued irritability, depressed mood, anger, and more anxiety.  He was casually dressed with good hygiene and grooming.  Mental status examination revealed findings consistent with previous treatment notes.

During another April 2009 VA outpatient treatment, the Veteran complained of continued depression, anger, anxiety, fatigue, and anhedonia despite medication adjustments.  He discussed his daily life and explained that he helped his ill wife with household chores and took care of his eight year-old grandson while his daughter was at work.  The Veteran stated he did not have any hobbies, and he reported he had no interest in doing anything.  Mental status examination was consistent with previous treatment notes.  The diagnoses were PTSD and adjustment disorder with depressed mood, and a GAF score of 52 was assigned.  

An April 2009 VA Center for Traumatic Stress discharge note indicated the Veteran had good attendance in weekly therapy and made some progress in treatment.  The examiner noted the Veteran verbalized his understanding of material provided in group therapy and reported it helped somewhat, but his symptoms, as measured by standard testing, did not show improvement.  The examiner noted several situational stressors may have contributed to the Veteran's overall minimal improvement, including his physical health, his wife's health, and care giving responsibilities for a grandchild.  The diagnoses were chronic PTSD and recurrent, moderate major depressive disorder, and a GAF score of 45 was assigned.  

During an April 2010 Videoconference hearing, the Veteran testified that he felt his wife was afraid of him.  He said most of the time they got along fine because they talked about common things like children or grandchildren.  He reported he stayed to himself most of the time and did not have company much.  He indicated he got along with his adult daughter.  The Veteran commented that he was a member of a service organization, but he had not attended meetings for six to eight months.  He related that he had nightmares, thrashed about in bed, was always on guard, and every little noise bothered him.  He testified that he took sleep aids, but the night prior, he slept two or three hours.  He related that his flashbacks, nightmares, and anger had increased in severity from the time he was rated at 50 percent.  

June 2009, July 2009, and August 2009 VA mental health outpatient treatment notes documented the Veteran's continued depressed mood and PTSD symptoms.  He denied suicidal or homicidal thoughts or intentions.  Mental status examination revealed findings consistent with previous VA outpatient mental health notes.  The diagnoses were PTSD and major depressive disorder, and GAF scores of 43 were assigned in each entry.  

During October 2009 VA mental health outpatient treatment, the Veteran stated he noticed some increase in energy with his new prescription.  He reported that he cut down on prescription sleep aids because he felt "drowsy during the day" and "like a zombie."  He continued to have nightmares, but noted they decreased "some."  He complained of daily depression, boredom, and stated he did not feel like doing anything.  He denied thoughts of suicide or homicide.  Mental status examination findings were consistent with previous VA treatment notes.  The diagnoses were PTSD and major depressive disorder, and a GAF score of 43 was assigned.

November 2009, January 2010, and May 2010 VA mental health outpatient treatment notes revealed complaints of a depressed mood and PTSD symptoms.  Mental status examination revealed findings consistent with previous VA outpatient mental health notes.  The diagnoses were PTSD and major depressive disorder, and GAF scores of 43 were assigned in each entry.  

In June 2010 and August 2010 VA mental health outpatient treatment notes, the Veteran complained of continued insomnia and daily PTSD and depression symptoms, including social isolation, hypervigilance, nightmares, flashbacks, and anger.  He did not present as a danger to himself or others.  Mental status examination findings were consistent with previous VA outpatient mental health notes.  The diagnoses were PTSD and major depressive disorder, and GAF scores of 43 were assigned.

In a September 2010 VA outpatient mental health treatment note, it was noted the Veteran was irritable and he stated he had an altercation with his neighbor the day prior to the examination.  Mental status examination was consistent with previous findings.  The diagnoses were PTSD and major depressive disorder, and a GAF score of 43 was assigned.  

VA outpatient mental health treatment notes from November 2010 and December 2010 document the Veteran's complaints of PTSD, major depression, and insomnia.  Mental status examination was consistent with previous findings.  The diagnoses were PTSD and major depressive disorder, and GAF scores of 43 were assigned.  

During a December 2010 VA PTSD examination, the Veteran reported an increase in frequency and duration of his PTSD symptoms with no periods of remission.  He indicated that he was married for 37 years and related they had a good relationship, but his wife was afraid of making him mad.  He reported increased verbal abuse and mentioned that they slept in separate bedrooms.  He stated he was more distant and less communicative with his wife.  He related he had a good relationship with his daughter and grandchildren.  He reported no other social relationships.  He said he engaged in few activities and leisure pursuits and spent most of his time reading or watching television.  He denied substance abuse difficulties, violence, assaultive behaviors, or suicide attempts.

Mental status examination revealed no impairment of thought processes or communication, and no delusions or hallucinations.  He maintained very poor eye contact throughout the examination, but his behavior was appropriate.  He denied any suicidal or homicidal ideations.  He maintained personal hygiene and other basic activities of daily living.  He was oriented, and his memory was grossly intact, with the exception of reported problems with short-term memory and forgetfulness.  He denied obsessive or ritualistic behaviors.  He spoke in very low tones, his affect was restricted, and his mood was dysphoric.  He denied panic attacks, but acknowledged feeling anxious most of the time.  He reported he always felt depressed, and he acknowledged the following symptoms: low mood, social withdrawal, anhedonia, crying spells, and overeating.  Impulse control appeared adequate.  The Veteran reported significant sleep disruption and stated he slept two to three hours nightly and felt tired all the time.

The Veteran reported he became more withdrawn and angry.  He noted increased difficulty interacting with others.  He related he stopped fishing and no longer went into stores.  He sat in the car while his wife shopped and had more difficulty concentrating and remembering.  He stated he felt depressed and anxious most of the time and he had PTSD-related nightmares two to three times weekly.  He reported he was more isolated, and he avoided war-related movies and television.  He indicated he had a startle response to loud noises, he was hypervigilant, and he was emotionally numb.  The diagnosis was PTSD, and a GAF score of 45 was assigned.  The examiner noted it appeared there was a decline in the Veteran's psychosocial and functional status and quality of life since his last VA examination.  The psychologist felt the Veteran became more withdrawn, decreased interactions with others, decreased recreational/leisure pursuits, and there was more distance and less communication in his marriage.  The examiner related these difficulties appeared to be related to an increase in PTSD symptoms.  

Between November 15, 2007 and October 13, 2009

In order for a rating of 70 percent to be awarded for PTSD, there must be evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently; appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

In the present case, between November 15, 2007 and October 13, 2009, the symptoms as described above were not present.  The Board notes a November 2007 private psychiatric evaluation note signed by Dr. D., the June 2008 VA PTSD examination, and various VA mental health notes which described the Veteran as oriented to person, time, and place; indicated normal speech; linear and goal-directed thoughts without looseness of association; and fair judgment and insight.  Near-continuous panic or depression affecting his ability was not reported, and the Veteran denied suicidal or homicidal ideation throughout the time period.  There were no periods of impaired impulse control (such as unprovoked irritability with periods of violence) noted on any examination, nor did the Veteran describe violent outbursts.  He has been described as appropriately groomed, so neglect of personal appearance and hygiene are not an issue.  Finally, he related that he had a relationship with his wife, adult daughter, and grandchildren, indicating an attempt to establish and maintain effective relationships.  Clearly, the Veteran suffers from some social impairment due to his PTSD; however, the extent of his impairment for this time period is contemplated by the assigned 50 percent rating.  

The Veteran's GAF scores have ranged from 45 to 50 from November 15, 2007 to October 13, 2009.  The scores of 41 to 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The GAF score reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  See Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) ((DSM-IV); see also 38 C.F.R. § 4.125.  The Board is cognizant that a Global Assessment of Functioning score is not determinative by itself.  The Board notes that an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is considered but is not determinative of the VA disability rating to be assigned.  Rather, the evaluation is based on consideration of all of the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95.  

While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In this case, no medical expert with specialized knowledge or training described the criteria for a rating greater than 50 percent between November 15, 2007 and October 13, 2009.  To this extent, the appeal is denied. 

After October 13, 2009

In order for a rating of 100 percent to be awarded for PTSD for the period after October 13, 2009, there must be evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Here, the symptoms described above are not present.  During a December 15, 2010 VA PTSD examination and throughout various VA mental health treatments, mental status examination revealed no impairment of thought processes or communication, and no delusions or hallucinations.  The Veteran exhibited appropriate behavior throughout the period of time after October 13, 2009, and he presented with appropriate grooming and hygiene.  He maintained basic activities of daily living, and took care of his ill wife and was a caregiver to his grandchild.  The Veteran reported some short-term memory, however examiners found his memory was grossly intact, and there was no indication of disorientation in the records.  Additionally, during the December 2010 VA examination, the Veteran denied violence, assaultive behaviors, and suicide attempts.  The VA examiner noted the appearance of a decline in the Veteran's psychosicial and functional status and quality of life since his last VA examination; however, the extent of his impairment for this time period is contemplated by the assigned 70 percent rating.  

The Veteran's GAF scores ranged between 43 and 45 after October 13, 2009, indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  However, as discussed above, the Board is cognizant that a Global Assessment of Functioning score is not determinative by itself.  The Board notes that an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is considered but is not determinative of the VA disability rating to be assigned.  Rather, the evaluation is based on consideration of all of the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95.  

As discussed above, while the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno at 469-70.  In this case, no medical expert with specialized knowledge or training described the criteria for a rating greater than 70 percent after October 13, 2009.  To this extent, the appeal is denied. 

Both Time Periods

Finally, the Board has also considered whether referral for extraschedular consideration is suggested by the record.  In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the disability picture requires the assignment of an extraschedular rating.

In the case at hand, there is no objective evidence that the disability picture presented is exceptional or that schedular criteria are inadequate.  The Board finds there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to his PTSD, that would take the Veteran's case outside the norm so as to warrant the assignment of an extraschedular rating during the appeal period.  Concerning employment, there does not appear to be any active, serious attempt to engage in employment, as the Veteran retired after over 35 years of employment in a plant, acknowledging a certain contentment with his relatively passive lifestyle, with no evidence of marked interference with employment caused by PTSD.  Thus, it is concluded that the Veteran's impairment is contemplated by the schedular rating assigned, particularly when the symptoms of the disability falls squarely in the evaluation percentages assigned.

Factual Background and Analysis-TDIU

In a November 2007 private psychiatric evaluation note signed by N. R. D., M.D., it was noted the Veteran reported he worked in a textile mill for 35 years after service, until April 2005.  He indicated he had not worked since April 2005.  

During a June 2008 VA PTSD examination, the Veteran reported he last worked in April 2005, at a textile plant where he was employed for 38 years.  He stated his retirement resulted from an injury to his leg after he fell in December 2003 and, subsequently, had surgery in January 2004.  He indicated he missed three or four months of work following the surgery.

During an April 2010 Videoconference hearing, the Veteran's representative asserted that the Veteran left his employment in April 2005 due to conflict with his fellow employees and supervisors stemming from his PTSD.  J. T., a fellow plant employee, testified that he worked with the Veteran for six or seven years.  He related that he could remember following the Veteran's shift on one occasion, and hearing other workers talking about how the Veteran said he would kill another worker if he ever touched his lunch again.  He said he remembered small confrontations several different times.  He stated that the Veteran did not get along well with several supervisors, but he could not remember any major confrontations between the Veteran and his supervisors.  The Veteran testified that he got angry, hit people, and pushed them up against walls while he worked at the plant.  He stated he chose early retirement from the plant because there was "too much controversy" about the way he worked around people and he felt his employer was looking for ways to fire him.  He said he left early to avoid termination and loss of retirement benefits.

During a December 15, 2010 VA PTSD examination report, the Veteran related he was unemployed since 2005.  He stated he felt "tormented by others" and he was afraid he might hurt someone, so he took early retirement.  The examiner noted it appeared to be due to the effects of his PTSD.  The psychologist opined that the Veteran's increased PTSD symptoms made employability "very unlikely."

As of this decision, records show that the Veteran is currently service-connected in receipt of a 70 percent rating for PTSD, a 10 percent rating for tinnitus, and a noncompensable rating for bilateral hearing loss.  The Veteran's combined service- connected evaluation for compensation purposes is 80 percent.

Thus, the Veteran meets the rating criteria outlined above for consideration of a total rating under 38 C.F.R. § 4.16(a), and the determinative issue is whether he is unable to secure and follow a substantially gainful occupation because of his service-connected disabilities.

In the present case, the Veteran has not worked for years.  At this point, any attempt to return him to the work force would be futile.  Moreover, the December 15, 2010 VA examiner questioned the Veteran's ability to maintain gainful employment due to his increased PTSD symptoms.

Based on the evidence discussed above, the Board finds that the record demonstrates effective December 15, 2010, the Veteran's PTSD precludes him from engaging in substantially gainful employment.  Thus, entitlement to a TDIU rating is warranted.


	(CONTINUED ON NEXT PAGE)

 
ORDER

Entitlement to a rating in excess of 50 percent for PTSD, from November 15, 2007 to October 13, 2009, is denied.

Entitlement to a rating in excess of 70 percent for PTSD, beginning October 13, 2009, is denied.

Effective December 15, 2010, entitlement to a TDIU is allowed, subject to the controlling regulations applicable to the payment of monetary benefits.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


